DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 07/06/2018 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karov et al. (US20170039181; hereinafter “Karov”) in view of Albattah (“Optimum highway design and site location using spatial geoinformatics engineering”).
Regarding claim 1, Karov teaches a natural language processing (NLP) based solution generation and planning system comprising (Para 0019: “Referring now to FIG. 1, an illustrative system 100 for self-learning natural language processing includes a computing device.” Para 0034: “The particular action and/or response taken by the computing device.” A solution/response is generated based on the user request.) at least one processor a non-transitory computer readable medium storing machine-readable instructions that cause the at least one processor to (Para 0017: “The disclosed embodiments may be implemented… non-transitory machine-readable… executed by one or more processors.”)
receive a problem statement regarding an issue…and a category from a user (Para 0019: “In use, a user may input a natural language request to the computing device…” Para 0045 “For example, the computing device 102 may analyze the full sample request corpus 212, a large web corpus, a user defined ontology…” A problem statement or an input is received from a user. A category or ontology may also be provided by the user.)
…based at least on NLP… (FIG. 1 is a simplified block diagram of at least one embodiment of a system for self-learning natural language processing.)
extract data from a plurality of discrete data sources based at least on the issue (Para 0053: “The computing device 102 uses several different data sources and techniques to generate the candidate alternatives… The computing device 102 may generate alternatives based on potential mappings between candidate alternatives and user intents or slots”) and using word tokens generated from the problem statement via NLP (Para 0074: “…wherein each candidate alternative corresponds to a token of the natural language request…”)
(Para 0072: “Such a shopping assistant may employ all modules of the system 100 and capitalizes on the various modules' products including domain specific language models…”) the selection of the at least one data model based on the problem statement (Para 0032: “Referring now to FIG. 3, in use, the computing device 102 may execute a method 300 for natural language request processing. The method 300 begins with block 302, in which the computing device 102 generates the semantic model 216 by analyzing the sample request corpus 212.” Model is selected or generated based on the sample request or problem statement.) the issue and the extracted data from the plurality of discrete data sources (Para 0053: “The computing device 102 uses several different data sources and techniques to generate the candidate alternatives.” Data is extracted from different data sources to work on the issue.)
the data model being built based on training data from the plurality of discrete data sources (Para 0065: “For example, based on historical data, the computing device 102 may determine that a particular user intent typically follows the current user intent.” Para 0053: “The computing device 102 uses several different data sources and techniques to generate the candidate alternatives.” Historical data is basically a training data which is used by the computing device to work on user intent. It generates the solutions using different data sources and techniques (or model or algorithm.)
receive user selection of a probable route from the plurality of probable routes (Para 0059: “The computing device 102 may determine the optimal route by finding the path of candidate alternatives having the greatest combined confidence weight.” Para 0065: “The computing device 102 may generate any appropriate response. For example, the computing device 102 may generate a response that provides information requested by the user, informs the user of the results of performing the user intent.” Optimal route from multiple alternatives against the user request is presented to the user using I/O interface as in Fig. 1. User receives and selects this response.)
update the at least one data model based on real-time data obtained by monitoring implementation of the selected possible route (Para 0031: “In some embodiments, the tuning module 210 may update the semantic model 216 and/or other parameters based on additional sample data provided by a user such as a system administrator.” Data model is updated using the tuning module by a new (or real-time) data provided by the user. This new data is different from the historical data used to train the model.).
Karov does not explicitly teach associated with construction of a proposed roadway between at least two geographic locations; determine the two geographic locations associated with the proposed roadway; generate a plurality of possible routes based on the extracted data using the at least one data model; evaluate the plurality of possible routes with respect to the issue included in the problem statement; and obtain a plurality of probable routes for the proposed roadway from the evaluation and of the possible routes.
Albattah, however, teaches associated with construction of a proposed roadway between at least two geographic locations (Page 2 Col 2 para 2: “Design of the overall highway should be done to a consistent standard [7]. Evaluate the route between major termini to maintain a uniform approach…” Construction or design of a roadway/highway between two points (termini).)
 (Page 2 Col 2 para 2: “Design of the overall highway should be done to a consistent standard [7]. Evaluate the route between major termini to maintain a uniform approach…” Evaluation or determination of two locations or points (termini) is performed for a highway design.)
generate a plurality of possible routes based on the extracted data using the at least one data model (Page 2 Col 1 para 2: “One or more corridors are selected for a detailed evaluation of their potential for routes on the basis of the best balance between the biophysical, socioeconomic and engineering components.” Conclusion para 3: “Using this model, a designer can quickly evaluate alternative alignments and locate the best path with minimum total road cost.” Multiple alternatives or routes are generated using a model)
evaluate the plurality of possible routes with respect to the issue included in the problem statement (Objective para 1: “Terrain information is used both to construct and evaluate alternative routes and to create final design plans that optimize alignments and grades for the selected alternative.” Possible or alternative routes are evaluated with respect to the problem statement. Here the problem statement or objective is to find optimal route for roadway construction.)
and obtain a plurality of probable routes for the proposed roadway from the evaluation and of the possible routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study” Multiple routes for a preferred corridor (or roadway) is selected.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov with the (Albattah, Section Introduction Para 3).

Regarding claim 2, Karov and Albattah teach the method of claim 1.
Albattah also teaches wherein the plurality of discrete data sources include public sources for geographical mapping information (Conclusion: “Satellite Remote Sensing data and techniques and geographic information systems (GIS) provide efficient methods for analysis”) population demographics (Page 3 Col 1 para 1: “Obtain available data relating to the following…demographic”) land ownership (Page 6 Col 2 para 7: “Public input is also sought…property owner’s concerns.” Page 7 Col 1 Para 1: “A number of factors… property acquisition issues” Property acquisition or owner’s data is also considered.) and historical construction project records (Page 6 Col 2 para 5:“…designers examine existing roadway alignments…” existing roadway corresponds to historical construction that exists.).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding claim 3, Karov and Albattah teach method of claim 2.
Karov also teaches wherein the machine-readable instructions for… comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).

Albattah, however, teaches obtaining the plurality of probable routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study” Multiple routes for a preferred corridor (or roadway) is selected.)
generate one or more optimal routes for the proposed roadway connecting the two geographic locations (Page 2 Col 2 para 2: “Design of the overall highway should be done to a consistent standard [7]. Evaluate the route between major termini to maintain a uniform approach…” Construction or design of a roadway/highway between two points (termini)).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding claim 4, Karov and Albattah teach the method of claim 1.
Karov also teaches wherein the machine-readable instructions for… comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Karov does not explicitly teach for generating the plurality of possible routes
Albattah, however, teaches generating the plurality of possible routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study.”)
(Results para 1: “The land cover classes for which the training areas and test areas were collected in the field”) from mapping information stored on one of the plurality of discrete data sources (Page 1 Page 2 Para 3: “…satellite remote sensing data forms the base for land use mapping and planning. With modern geographic information systems, flexible geographic databases can be created for land use issues…” Page 2 Col 1 para 1: “Obtain available data relating to the following: topography, geology, climate and traffic volumes social and demographic, land use…”) the mapping information including latitudes and longitudes of geographic locations along the proposed roadway (Page 3 Col 1 para 4: “Detailed layout of selected route. Final horizontal and vertical alignments determined and final positions of structures (bridges, tunnels etc.) located, Set out of points of intersection (PI) of straight portions of the highway and fit horizontal curves between them.”)
assign random weights to each instance representing a place associated with a latitude and longitude pair (Table 2 shows weight is assigned to different dimensions of the locations).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding clam 16, Karov teaches a method of generating solutions to problem statements comprising: receiving a problem statement associated with a task to be executed (Para 0019: “In use, a user may input a natural language request to the computing device.” Para 0029: “The request decoder module 204 statistically identifies the intent of a given natural language request.”) and the problem statement including one or more entities associated with the task (Para 0032: “The method 600 begins with block 602, in which the computing device 102 identifies named entities and relationships in the predefined sample request corpus.”)
obtaining word tokens from the problem statement using natural language processing technique, the word tokens referring to one or more issues related to the task (Para 0074: “wherein each candidate alternative corresponds to a token of the natural language request” Natural language request refers to the task provided by the user”)
identifying, using the word tokens, one or more relevant data sources of a plurality of discrete data sources, the relevant data sources storing data related to the issues (Pare 0053: “In block 810, the computing device 102 generates the candidate alternative lattice 218 that includes multiple potential alternative representations of the natural language request 214. The computing device 102 uses several different data sources and techniques to generate the candidate alternatives.” Candidate alternatives are generated based on user request which utilizes relevant data sources. In other words, data sources can be identified based on user request to generate candidate)
extracting, transforming and loading relevant data from the identified data sources into local data stores (Para 0138: “means for extracting additional contextual semantic features in response to analyzing the second group of predefined sample queries.” Para 0020: “the illustrative computing device 102 includes a processor 120, an I/O subsystem 122, memory 124, and a data storage device.” Para 0029: “the request decoder module 204 may convert a spoken natural language request 214 into a textual representation” Transformation from one format to another can be done) wherein the relevant data is stored in the local data stores in a homogenous data format (Para 0067: “The computing device 102 may store the request and response in any appropriate format”) and the relevant data being selected based on the word tokens (Para 0074: “wherein each candidate alternative corresponds to a token of the natural language request)
including generation of at least one additional data element related to the relevant data and the additional data element not included in the plurality of discrete data sources (Para 0065: “For example, if the semantic representation 220 does not include one or more mandatory slots, or if one or more slots have ambiguous decodings, the computing device 102 may generate a request for additional information concerning those slots. In block 1016, in some embodiments the computing device 102 may suggest one or more additional user intents based on the recorded user dialog sessions 222”)
selecting top N results of the plurality of possible solutions as probable solutions (Para 0065: “In block 1012, in some embodiments, the computing device 102 may generate a list of adequate responses to the natural language request 214 that are limited by a relevancy limitation.” User can select result or response once solution is presented to the user)
 for presentation to a user, the selection of top N results based on evaluation of the plurality of possible solutions and wherein N is a natural number (Para 0068: “In block 1024, the computing device 102 submits the natural language representation of the response to the user. The computing device 102 may, for example, display the response on a display screen or output the response using a speaker or other audio device.” List of adequate responses is presented to the user.)
receiving user selection of one of the probable solutions for implementation in executing the task (Pare 0065: “The computing device 102 may generate any appropriate response. For example, the computing device 102 may generate a response that provides information requested by the user, informs the user of the results of performing the user intent.” Fig. 1 includes I/O subsystem so user can receive the output)
updating the at least one ML trained data model and the relevant data in the local data stores based on feedback received from execution of the task (Para 0031: “In some embodiments, the tuning module 210 may update the semantic model 216 and/or other parameters based on additional sample data provided by a user such as a system administrator.” Para 0035: “After tuning the system, the method 300 may loop back to block 302 to re-generate the semantic model”).
Karov does not explicitly teach select at least one machine learning trained (ML) data model from a plurality of data models for producing one or more solutions related to the task; providing the selected, trained ML data model with the entities included in the problem statement; obtaining, from the selected, ML trained data model, a plurality of possible solutions responsive to the problem statement and related to the issues the plurality of possible solutions.
Albattah, however, teaches selecting at least one machine learning trained (ML) data model from a plurality of data models for producing one or more solutions related to the task (Page 5: Machine learning model (either supervised or unsupervised model) can be used. For example K-means algorithm support vector machine.)
providing the selected, trained ML data model with the entities included in the problem statement (Page 7 Section classification: To solve the problem classification model is used in which training and test data are used. Classification results are shown in table 1.)
(Page 8 Para 5-6: “Then, the three best paths were compared to choose the optimal one which satisfies better the design standards. The standard criteria were used in the comparison process.” Possible solutions responsive to the corridor selection for roadway.).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding claim 17, Karov and Albattah teach the method claim 16.
Albattah also teaches evaluating the plurality of possible solutions based on one or more attributes associated with the issues (Page 8 Para 5: “Several alignment alternatives within each one of the two corridors were studied to choose the best alternative possible. Then, the three best paths were compared to choose the optimal one which satisfies better the design standards.” Multiple alternatives for corridors selection for roadway is evaluated based on the standard criteria or attributes.).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding claim 18, Karov and Albattah teach the method of claim 16.
Albattah also teaches training the selected ML data model using the relevant data stored in the local data stores (Page 7 Section Results: “The land cover classes for which the training areas and test areas were collected in the field. Each image will be classified into these classes.” “In order to assess the classification accuracy after the “supervised with training area method of classification” was applied, the confusion matrix is calculated.” Training data uses the data collected in the field and train the model).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding claim 19, Karov teaches a non-transitory computer-readable storage medium comprising machine readable instructions that cause a processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
All other limitations are substantially similar to claim 16 and 18. And are rejected in the same manner, the same art, and reasoning applying.
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Regarding claim 20, Karov and Albattah teach the method of claim 19.
Karov also teaches further comprising machine-readable instructions that cause the processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Karov does not teach wherein the instructions for selecting the at least one machine learning (ML) trained data; select the at least one ML data model based on preconfigured selection instructions associated with one or more of the task and the issues.
Albattah, however, teaches wherein the instructions for selecting the at least one machine learning (ML) trained data (Page 8 Para 5-6: “Then, the three best paths were compared to choose the optimal one which satisfies better the design standards. The standard criteria were used in the comparison process.” Possible solutions responsive to the corridor selection for roadway.)
select the at least one ML data model based on preconfigured selection instructions associated with one or more of the task and the issues (Conclusion para 3: “In this study, an alternative alignment optimization model was developed as a decision support system. Using this model, a designer can quickly evaluate alternative alignments and locate the best path with minimum total road cost.” Methodology para 1. The task is to find the best path for roadway construction. For this, a ML model is built using predefined selection of model).
Same motivation to combine the teaching of Karov and Albattah as claim 1.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karov (US20170039181) in view of Albattah (“Optimum Highway Design and Site Location Using Spatial Geoinformatics Engineering”) further in view of Kwon et al. (“Day-to-Day Travel-Time Trends and Travel-Time Prediction from Loop-Detector Data”; hereinafter “Kwon”).

Regarding claim 5, Karov and Albattah teaches the method of claim 4.
Karov also teaches wherein the machine-readable instructions for… comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”)
find K nearest neighbor instances based on Euclidean distance, where K is an integer greater than or equal to 1 (Para 0054: “…finding a closest match, or set of nearest neighbors… Note that closest match may be defined using various metrics and measurements, one example being cosine similarity over a Euclidean space”).
Karov does not explicitly teach for generating the plurality of possible routes
Albattah, however, teaches generating the plurality of possible routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study.”)
divide a set of training examples into N sub-sets, where N is a natural number greater than or equal to 1 (Page 5 Col 1 last para: “For each testing sample we search the K nearest training instances”)
output the K nearest neighbor instances as suggested nearby geographic locations that can be connected by the proposed roadway (Page 5 Col 1 last para: “For each testing sample we search the K nearest training instances and the most represented label among these instances is selected.” Page 8 Col 1 para 4-5 “SPOT images was used to study three corridors surrounding the Greater Amman Area to select the optimal path for a proposed ring road.” Roadway corridors are studies to find the best route to connect locations via road. K nearest neighbor method can be used to find the best solution.).
Same motivation to combine the teaching of Karov and Albattah as claim 1.
Neither Karov nor Albattah teach train the weights by cross validation, wherein the cross validation includes: for each of the instances in the set of training examples that do not belong to a selected sub-set.
Kwon, however, teaches train the weights by cross validation, wherein the cross validation includes: for each of the instances in the set of training examples that do not belong  (Page 120 Col 2 Para 3: “To make efficient use of the sample, while avoiding the intersection problem, cross-validation (CV), (i.e., repeatedly taking a different subset of the data as a training set and using the remaining observations as a test set) was employed”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of Karov as modified by Albattah with the cross-validation method of Kwon to make efficient use of the sample while avoiding the intersection (Kwon, Page 120).

Regarding claim 6, Karov, Albattah and Kwon teach the method of claim 5.
Karov also teaches wherein the machine-readable instructions for… comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Karov does not explicitly teach for generating the plurality of possible routes; identify other projects that can be potentially merged with a project of the proposed roadway based at least on the suggested nearby geographic locations connected to the proposed roadway.
Albattah, however, teaches generating the plurality of possible routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study.”)
identify other projects that can be potentially merged with a project of the proposed roadway based at least on the suggested nearby geographic locations connected to the proposed roadway (Page 6 Col 2 Para 5: “When planning new alignments, designers examine existing roadway alignments to determine how much, if any can be saved and incorporated into alignment alternative. It is cost feasible to utilize portions of existing facilities wherever possible.” Current or existing roads are combined with the new projects if feasible).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov as modified by Albattah and Kwon for optimum highway route alignment which is economical, suitable and compatible with the environment (Albattah, Section Introduction Para 3).

Regarding claim 7, Karov, Albattah and Kwon teach the method of claim 5.
Karov also teaches wherein the machine-readable instructions for… comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Karov does not explicitly teach for generating the plurality of possible routes; extract terrain data for regions between the two geographic locations from one or more the of discrete data sources; identify possible terrains that can be encountered during construction of a selected route for the proposed roadway from the terrain data.
Albattah, however, teaches for generating the plurality of possible routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study.”)
extract terrain data for regions between the two geographic locations from one or more the of discrete data sources (Page 3 Section Objective: “Terrain information is used both to construct and evaluate alternative routes and to create final design plans that optimize alignments and grades for the selected alternative.”)
identify possible terrains that can be encountered during construction of a selected route for the proposed roadway from the terrain data (Page 9 para 1: “Remote Sensing Data could be collected for large area corridors, providing designers with the terrain information necessary to identify favorable alignments at earlier stages.” Corridors corresponds to location for roadway construction.).
Same motivation to combine the teaching of Karov, Albattah, and Kwon as claim 6.

Regarding claim 8, Karov, Albattah and Kwon teach the method of claim 7.
Karov also teaches wherein the machine-readable instructions comprise further instructions that cause processor to (…Para 0017: “transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors.”)
determine an approximate time period for construction of the selected route based one of the possible terrain (Page 3 Col2 para 1: “The result is the passage of a significant amount of time between project inception and final route selection, construction, and completion. To reduce the time required to plan and design highway projects, highway agencies have begun to streamline processes.” Roadway construction and design time is streamlined by highway agencies. This implies that they have the estimation of total time of roadway construction).
Same motivation to combine the teachings of Karov, Albattah, and Kwon as claim 6.

Regarding claim 9, Karov, Albattah and Kwon teach the method of claim 5.
Karov also teaches wherein the machine-readable instructions for… comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Karov does not explicitly teach for generating the plurality of possible routes.
Albattah, however, teaches generating the plurality of possible routes (Page 2 Col 1 para 2: “Detailed route selection, carried out in greater detail, selects one or more routes within the preferred corridor(s) selected by regional study.”).
Same motivation to combine the teachings of Karov, Albattah, and Kwon as claim 6.
Neither Karov nor Albattah teach select a decision tree model from the plurality of data models; analyze the mapping information using the decision tree model; and obtain prospective driving times for each of the plurality of possible routes based on the analysis.
Kwon teaches select a decision tree model from the plurality of data models (Page 120 Col 2 para 2: “Linear regression with stepwise variable selection and advanced methods such as the tree-based method and neural networks are investigated.”)
analyze the mapping information using the decision tree model (Page 126 Col1 Para 2: “In the tree method…data are successfully split along coordinate axes…” Data analysis and mapping is done while applying tree method)
and obtain prospective driving times for each of the plurality of possible routes based on the analysis (Page 120 para 1: “An approach is presented for estimating future travel times on a freeway using flow and occupancy data from single-loop detectors and historical travel-time information.”).
.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karov (US20170039181) in view of Albattah (“Optimum Highway Design and Site Location Using Spatial Geoinformatics Engineering”) and Kwon (“Day-to-Day Travel-Time Trends and Travel-Time Prediction from Loop-Detector Data”) further in view of Nassif (“Short Term Power Demand Prediction Using Stochastic Gradient Boosting”).

Regarding claim 10, Karov, Albattah and Kwon teach the method of claim 5.
Karov also teaches the machine readable instructions comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Same motivation to combine the teachings of Karov and Albattah as claim 6.
Neither Karov nor Albattah nor Kwon teach wherein the plurality of discrete data sources include data sources of power companies, extract at least the data pertaining to amount of power available at the nearby geographic locations from the data sources associated with the power companies; select a boosted decision tree regression model from the plurality of data models; analyze the data from the data sources of the power companies using the boosted decision tree regression model; forecast, based on the analysis of by the boosted decision tree regression model additional power requirements at geographic locations along a selected route to be constructed for the proposed roadway.
(Section I second last para: “The dataset used is provided by Sharjah Electricity and Water Authority (SEWA)”)     
extract at least the data pertaining to amount of power available at the nearby geographic locations from the data sources associated with the power companies (Section I second last para: “The dataset used is provided by Sharjah Electricity and Water Authority (SEWA).” The data that Electricity Company provides will include the available power at any location nearby a roadway.)     
 select a boosted decision tree regression model from the plurality of data models (Section IIB: “The Treeboost model consists of a series of decision trees so the accuracy of the Treeboost is higher than a single decision tree”) 
analyze the data from the data sources of the power companies using the boosted decision tree regression model (Section I para 7: “This paper is focused on the short term load forecasting using a Stochastic Gradient Boosting (aka Treeboost) model for the Emirate of Sharjah. The dataset used is provided by Sharjah Electricity and Water Authority (SEWA).”)
forecast, based on the analysis of by the boosted decision tree regression model additional power requirements at geographic locations along a selected route to be constructed for the proposed roadway (Abstract: “Power prediction demand is vital in power system and delivery engineering fields. By efficiently predicting the power demand, we can forecast the total energy to be consumed in a certain city or district…In this paper, a Stochastic Gradient Boosting (aka Treeboost) model is used to predict the short term power demand for the Emirate of Sharjah in the United Arab Emirates (UAE).” Power demand at any geographic location can be done using this tree boosting model.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov as modified by Albattah and Kwon with the power prediction method of Nassif to make efficient use of resources and reduce the cost of generating power (Nassif, Section Introduction).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karov (US20170039181) in view of Albattah (“Optimum highway design and site location using spatial geoinformatics engineering”) and Kwon (“Day-to-Day Travel-Time Trends and Travel-Time Prediction from Loop-Detector Data”) further in view of Capece (“Population growth and water demand model for Port LaBelle, Florida”).

Regarding claim 11, Karov, Albattah, and Kwon teach the method of claim 5.
Karov also teaches the machine-readable instructions comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Same motivation to combine the teachings of Karov, Albattah, and Kwon as in claim 6.
Neither Karov nor Albattah nor Kwon teach wherein the plurality of discrete data sources include geographical mapping data sources storing information regarding water resources proximate to the plurality of possible routes; extract at least the data pertaining to quantity of water available at the nearby geographic locations from the geographical mapping 
Capece, however, teaches wherein the plurality of discrete data sources include geographical mapping data sources storing information regarding water resources proximate to the plurality of possible routes (Fig 1 shows water resource available around the city which is also available resource alongside the possible routes)
extract at least the data pertaining to quantity of water available at the nearby geographic locations from the geographical mapping data sources (Page 6 para 2: “The privately owned Port LaBelle Marina and Port LaBelle Inn are in Unit 103, north of State Road 80.  The marina is on the Caloosahatchee River that flows from Lake Okeechobee, the second largest freshwater lake in the United States, to Ft Myers and the Gulf of Mexico”. The water resource nearby the geographic location is used for the analysis)
select a multi-class logistic regression model from the plurality of data models (Page 21 para 1: “Thus, the 2080 Model is simply the high estimate of the logistic model applied to Port LaBelle data.” Page 26 Section LogLet: “LogLet Lab version 1.1.4 can be used for the logistic model regression.”)
analyze the data from the geographical mapping data sources using the multi-class logistic regression model (Page 26 Section Data Analysis: “The parameters α and β need to be defined to attain a model that is accurate for a specific case and dataset. Historical data will be used to estimate the parameters.” Section LogLet: “LogLet Lab version 1.1.4 can be used for the logistic model regression.” Page 13 para 2: “Using 1990 data, the logistic model applied to Lehigh Acres forecasted a population of 33,098 for the year 2000”)
forecast, based on the analysis of by the multi-class logistic regression model, additional water requirements at geographic locations along a selected route to be constructed for the proposed roadway (Table 4 shows water demand forecast using the logistic regression model that shows additional water requirement year over year at given geographical locations used in this study.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov as modified by Albattah and Kwon with the water requirement forecast of Capece to assist in useful planning of road and other infrastructure projects  (Capece, Page 5 Introduction).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karov (US20170039181) in view of Albattah (“Optimum highway design and site location using spatial geoinformatics engineering”) further in view of Capece (“Population growth and water demand model for Port LaBelle, Florida”).

Regarding claim 12, Karov and Albattah teach the method of claim 1.
Karov also teaches and the machine-readable instructions comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
(Table 1 shows Cultivated areas and non-cultivated areas at a geographical location for alternative corridors)
extract at least cropping data at specific locations proximate the routes (The cropping data can be extracted from table 1.) 
select a two-class logistic regression model from the plurality of data models for analyzing the cropping data (“Neural network. This is a classifier which tries to find nonlinear separating surfaces in the feature space.” Page 7 Section Classification: Multi-class classification model is used to classify different areas of land which includes cultivated/cropped land and non-cultivated/cropped lands. A logistic function can be used in neural network, it will serve as logistic regression classifier.)
identify cultivable lands and non-cultivable lands along each of the routes based on the analysis of the cropping data by the two-class logistic regression model (Table 1 shows classification result showing cultivable lands and non-cultivable lands.)
score one of the routes for the proposed roadway that minimizes use of the cultivable lands as an optimal route for the proposed roadway (Table 1: Score can be assigned to each route based on the class type shown in Table 1 based on cultivated and non-cultivated land on each route).
Same motivation to combine the teachings of Karov and Albattah as claim 1.
Neither Karov nor Albattah teach wherein the plurality of discrete data sources include geographical data sources storing information regarding water resources.
(Fig 1 shows water resource available around the city which is also an available resource alongside the possible routes.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov as modified by Albattah with the water resources information of Capece to assist in useful planning of road and other infrastructure projects  (Capece, Page 5 Introduction).

Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Karov et al. (US20170039181; hereinafter “Karov”) in view of Albattah (“Optimum highway design and site location using spatial geoinformatics engineering”) and Wong et al. (“Modeling construction occupational demand: case of Hong Kong”; hereinafter “Wong”) further in view of Kwon (“Day-to-Day Travel-Time Trends and Travel-Time Prediction from Loop-Detector Data”).

Regarding claim 13, Karov and Albattah teach the method of claim 1.
Karov also teaches the machine-readable instructions comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Same motivation to combine the teachings of Karov and Albattah as claim 1.

Wong, however, teaches wherein the plurality of discrete data sources include labor data, geographical mapping data and skill requirements for the proposed roadway (Page 994 Section Data Sources and Availability: “At the detailed occupational, demand data can only be accessed in the aforementioned biennial VTC manpower survey reports which are available from 1979 to 2007, covering 129 construction related occupations…”)
extract from the plurality of discrete data sources, available skills and required skills information at specific time points for completion of the proposed roadway for regions surrounding the plurality of possible regions (Page 994 Section Data Sources and Availability “The demand of construction manpower series was compiled by summing the number of employed persons and the vacancy at a specific period. Quarterly employment data were collected from reports of the General Household Survey (GHS) issued by the Census and Statistics Department (C&SD) of the HKSAR Government.” Quarterly employment data for construction industry for a given location will also advise excess or shortfall of skilled labor for a sector.)
(Page 994 Section Data Sources and Availability “Hence, the data set provided by the VTC thus forms the basis for the detailed occupational share analysis of the construction industry. The Quarterly Report of Employment and Vacancies at Construction Sites issued by the C&SD also provides detailed occupation figures” The quarterly report from VTC can be used to identify candidates with the available skills at a given location.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov as modified by Albattah with the skills requirement identification method of Wong to avoid imbalance between supply and demand skills  (Wong, Introduction Para 1).

Neither Karov nor Albattah nor Wong teach select a decision forest model from the plurality of data models for analysis of the extracted information (Page 995 Section Methodology: “Disaggregated manpower demand by broad occupation was then modeled using multiple regression analyses (MLR).” Regression model is used for analysis).
Kwon, however, teaches select a decision forest model from the plurality of data models for analysis of the extracted information (“Linear regression with stepwise variable selection and advanced methods such as the tree-based method and neural networks are investigated.” Decision forest is a tree based method).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Natural Language Processing method of Karov as (Wong, Abstract).

Regarding claim 14, Karov, Albattah, Wong and Kwon teach the method of claim 13.
Karov also teaches wherein the machine-readable instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Wong also teaches for suggesting employees (Page 992 second para: “Once forecasts of the demand for all construction personnel have been derived, it is imperative to disaggregate the total projections into their skill components.” Wong advises employees demand projections for construction work)
obtain skill intensities of each of the required skills and for each of the available skills (Page 991 Section Introduction: “Appropriate training can only be developed…allowing interested parties in the industry to train and retrain workers to address the predicted skill imbalance” Future requirement will advise what level of intensity needed VS available so that appropriate training can be developed to reduce the skill imbalance)
suggest new skills for retraining the identified candidates based on matches of the skill intensities of the required skills with the skill intensities of the available skills (Page 991 Section Introduction: “Hence, it is necessary to realize the future requirements of labor resource, allowing interested parties in the industry to train and retrain workers to address the predicted skill imbalances.” Retraining will be needed to reduce the skill imbalances for skills that are projected to be required VS available).


Regarding claim 15, Karov and Albattah teach the method of claim 1.
Karov also teaches the machine-readable instructions comprise further instructions that cause processor to (Para 0017: “…non-transitory machine-readable… executed by one or more processors”).
Same motivation to combine the teachings of Karov and Albattah as claim 1.
Neither Karov nor Albattah teach wherein the plurality of discrete data sources include labor data, geographical data and skill requirements for the proposed roadway; extract from the plurality of discrete data sources, available skills and available candidates for regions surrounding the plurality of possible routes and historical data from prior projects; and determine number of required employees and required skills to work on the proposed roadway based on the analysis.
Wong, however, teaches labor data, geographical data and skill requirements for the proposed roadway (Table 1 shows the manpower data for respective skills in construction sector for Hong Kong, which can also be used for roadway construction)
extract from the plurality of discrete data sources, available skills and available candidates for regions surrounding the plurality of possible routes (“Hence, the data set provided by the VTC thus forms the basis for the detailed occupational share analysis of the construction industry. The Quarterly Report of Employment and Vacancies at Construction Sites issued by the C&SD also provides detailed occupation figures.” Skilled labor data can be found using VTC report and quarterly report by C&SD).
Same motivation to combine the teachings of Karov, Albattah, and Wong as claim 13.
Neither Karov nor Albattah nor Wong explicitly teach select a two class decision tree model and a multi class decision forest model from the plurality of data models for analysis of the extracted information.
Kwon, however, teaches select a two class decision tree model and a multi class decision forest model from the plurality of data models for analysis of the extracted information (“Linear regression with stepwise variable selection and advanced methods such as the tree-based method and neural networks are investigated.” Decision tree and decision forest both are tree based methods.).
Same motivation to combine the teachings of Karov, Albattah, Wong, and Kwon as claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – Lundberg (US 8903711 B2). Lundberg also teaches Natural Language Interaction application which also provides user interface, and analytical framework to provide answers to user’s request.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
02/08/2021


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123